978 So. 2d 292 (2008)
Richard C. BENTLEY
v.
Bobby FANGUY.
No. 2008-CC-0009.
Supreme Court of Louisiana.
April 4, 2008.
In re Bentley, Richard C.:  Plaintiff; Applying for Suvervisory and/or Remedial Writs, Parish of St. Martin, 16th Judicial District Court Div. G, Nos. 69461; to the Court of Appeal, Third Circuit, No. CW 07-01337.
PER CURIAM.
The plaintiff in this matter filed an application for supervisory writs on January 2, 2008. This Court found that his application contained language which was discourteous and insulting and violated Supreme Court Rule VII, § 7, and returned the application to plaintiff, allowing him fifteen days to file a supplemental writ application conforming with all Supreme Court rules and applicable laws. Although plaintiff submitted a supplemental application, that application is virtually identical to the original application and therefore is not in compliance with our order.
Since there has been no writ application filed in conformity with Supreme Court Rules and applicable laws, there is no writ application for this court to consider. Further, because the time limits for filing a proper writ application have passed, this court will not consider any future application on issues related to this writ application.